                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 WILLIE R. GRIFFIN,
      Plaintiff,

        v.
                                                       No. 3:19-cv-953 (VAB)
 PASSPORT CENTER LA CA, ET AL.
      Defendants.


                                 ORDER DISMISSING CASE

       On June 19, 2019, Willie R. Griffin (“Plaintiff”), proceeding pro se, brought a civil rights

Complaint under 42 U.S.C. § 1983. Compl., ECF No. 1 (June 19, 2019). On the same day, he

also filed a motion for leave to proceed in forma pauperis (“IFP motion”) and a motion for a

polygraph “admittion.” Docket Entries, ECF Nos. 2-3 (June 19, 2019).

       On July 11, 2019, Mr. Griffin called the Clerk’s Office, resulting in the following docket

entry: “Mr. Griffin called on 7/11/2019 to see if the Court received his complaint. Confirmed

that he has an open case and per his request mailed [Docket Entries] 4 [Order on Pretrial

Deadlines], 5 [Electronic Filing Order for Counsel], and 6 [Standing Protective Order] to him at

Willie R. Griffin, 1055 N. Vignes St, Los Angeles, CA 90012.” Docket Entry (Staff Notes) (July

12, 2019).

       Mr. Griffin filed two more notices and another motion to give a polygraph “admittion”

test. Docket Entries, ECF Nos. 7-9 (Aug. 23, 2019-Sept. 10, 2019).

       On September 13, 2019, the Court referred his IFP motion to the Honorable William I.

Garfinkel, Order Referring Case, ECF No. 10 (Sept. 13, 2019), and the order was mailed to him

at his address of record, Docket Entry (Staff Notes) (Sept. 16, 2019).




                                                1
       On September 18, 2019, Judge Garfinkel granted the IFP motion, Order, ECF No. 11

(Sept. 18, 2019), but recommended that Mr. Griffin’s Complaint be dismissed for improper

venue under 28 U.S.C. § 1391 and failure to state a claim under 28 U.S.C. § 1915(e)(2)(b),

Recommended Ruling, ECF No. 12 (Sept. 18, 2019) (“Recommended Ruling”). The

Recommended Ruling stated that any objection must be filed within fourteen days of service. Id.

       On October 3, 2019, the Court adopted Judge Garfinkel’s Recommended Ruling, and

directed the Clerk of Court to close the case. Order, ECF No. 13 (Oct. 3, 2019). The Court also

found as moot the two pending motions related to polygraph tests. Order, ECF No. 14-15 (Oct. 3,

2019). Docket entries 13, 14, and 15 were mailed to Mr. Griffin at his office of record. Docket

Entry (Staff Notes) (Oct. 15, 2019).

       On October 31, 2019, the Court ordered that Mr. Griffin could move to reopen the case

and file an objection to the Recommended Ruling, because due to an error, Docket Entries 11

and 12 (the Recommended Ruling) were not mailed to Mr. Griffin before the case was closed.

Order, ECF No. 16 (Oct. 31, 2019). On the same day, Docket Entries 11, 12, and 16 were mailed

to Mr. Griffin at his address of record. Docket Entry (Staff Notes) (Oct. 31, 2019).

       On December 16, 2019, the last mailing to Mr. Griffin was returned by the postal service

and “marked as deliverable because [n]ot deliverable as addressed.” Docket Entry (Staff Notes)

(Dec. 16, 2019).

       On January 24, 2020, Mr. Griffin filed four notices and another rmotion for a polygraph

test. Docket Entries, ECF Nos. 17-21 (Jan. 24, 2020). The Clerk of Court received the envelope

containing the filings from the following address: “Willie R. Griffin, General Delivery, Omaha,

NE 68108.” Notice, ECF No. 17 (Jan. 24, 2020).




                                                 2
       The “failure to object timely to a magistrate’s report operates as a waiver of any further

judicial review of the magistrate’s decision.” Impala v. U.S. Dep’t of Justice, 670 F. App’x 32

(2d Cir. 2016) (citing Small v. Sec’y of Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)

(per curiam)).

       With pro se litigants, this Court must liberally construe their filings to raise the “strongest

arguments it suggests.” See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006); see also Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman, 470

F.3d at 474).

       Because Mr. Griffin never received the Recommended Ruling, due first to an error and

second to an undeliverable address, Mr. Griffin did not receive notice of it in order to make a

valid objection. Nevertheless, it was Mr. Griffin’s responsibility to update his address.

       In one notice, Mr. Griffin writes of this attempt to do so:

                 I put in a change of address on 11-5-2019, and thay [sic] never gave
                 me a conformation [sic] letter, so I put in another one on 12-2-2019
                 I talk to the Desk Clerk in the Post Office Genral [sic] Delivery
                 peciffic [sic] street Omaha Ne [sic] 68109. Know [sic] mail came
                 thair [sic]. I came back to the Post to check my mail, and the Desk
                 Clerk told me know [sic] mail came thair [sic].

Notice, ECF No. 18 at 2.

       Mr. Griffin’s submissions, even “construed liberally,” see Triestman, 470 F.3d at 474, are

meritless. Under Rule 5(b)(2)(C) of the Federal Rules of Civil Procedure, service is made by

“mailing it to the person’s last known address—in which event service is complete upon

mailing.” Fed. R. Civ. P. 5(b)(2)(C).

       Although Mr. Griffin notes his incorrect attempts to change his address, seemingly at a

post office in Omaha, Nebraska, this does not detract from the fact that Mr. Griffin knew how to

contact the Clerk of Court. Significantly, he called on July 11, 2019, to inquire about his case,

                                                  3
and additional documents were mailed to him per his request. Docket Entry (Staff Notes) (July

12, 2019). In addition, even though he did not receive notice of the Recommended Ruling, there

is no evidence that Mr. Griffin did not have notice of the Court’s order referring his IFP motion

to Judge Garfinkel, the Court’s order adopting the Recommending Ruling and dismissing his

case, or the two orders finding as moot his motions requesting polygraph tests. See Docket

Entries (noting that these orders were mailed to Mr. Griffin, and no note that they were returned

as undeliverable). In fact, all of these documents were mailed to his address of record before his

first alleged attempt to change his address at the post office on November 5, 2019.

       As a result, because Mr. Griffin has demonstrated his ability to contact the Clerk of Court

and request mailings sent to him at his address on record, and did not change his address, the

Court finds no merit in his submissions, especially because he still has not provided an updated

mailing address.

       Accordingly, because “service is complete upon mailing,” Fed. R. Civ. P. 5(b)(2)(C), for

the same reasons as stated in the Recommended Ruling, ECF No. 12, this case must be dismissed

for both improper venue under 28 U.S.C. § 1391 and failure to state a claim under 28 U.S.C. §

1915(e)(2)(b).

       For the reasons stated above, and to the extent this case has not been dismissed and

closed, the Court orders that Mr. Griffin’s case be dismissed and closed.

       SO ORDERED at Bridgeport, Connecticut, this 30th day of January, 2020.

                                                               /s/ Victor A. Bolden
                                                             Victor A. Bolden
                                                             United States District Judge




                                                 4
